PER CURIAM.
We affirm the denial of petitioner’s rule 3.800(a) motion.
Petitioner, Willie Gordon, raised in his January 20, 2001 motion to correct illegal sentence the same claim previously raised and rejected by the circuit court in two prior motions to correct sentence. The circuit court’s rulings were affirmed by this court in Gordon v. State, 727 So.2d 939 (Fla. 4th DCA 1998), and Gordon v. State, 699 So.2d 1387 (Fla. 4th DCA 1997). This latest appeal is procedurally barred and any future pro se petition or appeal raising the same issues previously resolved in this court will constitute an abuse of the judicial system, for which sanctions may be imposed. See Prince v. State, 719 So.2d *442346, 347 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
AFFIRMED.
FARMER, SHAHOOD and TAYLOR, JJ., concur.